In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated July 29, 1994, which, inter alia, determined that the petitioner had overcharged the complaining tenant for rent and awarded treble damages, the New York State Division of Housing and Community Renewal appeals from so much of a judgment of the Supreme Court, Kings County (Kramer, J.), dated April 21, 1995, as granted the petition to the extent of striking the award of treble damages.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, the award of treble damages is reinstated, the petition is denied in its entirety, and the proceeding is dismissed.
The Supreme Court erred in annulling the imposition of treble damages. Once it was determined that the petitioner had overcharged the complaining tenant for rent, it became incumbent upon the petitioner to establish by a preponderance of the evidence that such overcharges were not willful (see, Matter of Branch v State Div. of Hous. & Community Renewal, 217 AD2d 581; Matter of Wai Leung Chan v New York State Div. of Hous. & Community Renewal, 207 AD2d 552). Since the petitioner failed to meet this burden, the New York State Division of Housing and Community Renewal properly imposed treble damages upon the petitioner (see, Administrative Code of City of NY § 26-516 [a]). Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.